NO. 12-15-00200-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

WILLIAM ROBERT PARKER,                                    §    APPEAL FROM THE 123RD
APPELLANT

V.
                                                          §    JUDICIAL DISTRICT COURT
JESSICA DANIELLE PARKER,
NACOGDOCHES MEMORIAL
HOSPITAL AND WATERTON
REHABILITATION CENTER,                                    §    SHELBY COUNTY, TEXAS
APPELLEES

                                        MEMORANDUM OPINION
                                            PER CURIAM
         In this pro se appeal, Appellant has filed a notice stating that he has withdrawn the
appeal. We construe the notice as a motion to dismiss the appeal. Accordingly, we grant
Appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.2(a).
Opinion delivered September 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 30, 2015


                                         NO. 12-15-00200-CV


                      WILLIAM ROBERT PARKER,
                              Appellant
                                 V.
   JESSICA DANIELLE PARKER, NACOGDOCHES MEMORIAL HOSPITAL AND
                 WATERTON REHABILITATION CENTER,
                               Appellee


                                Appeal from the 123rd District Court
                       of Shelby County, Texas (Tr.Ct.No. 14-CV-32,860)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.